DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter because of the use of improper Markush language has been withdrawn in view of the amendment filed on 01/04/2022
     Because applicant did not distinctly and specifically point out the supposed errors in the rejection of claims 5-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for lack of antecedent basis for the limitation of "the second inorganic acid" in claim 5, the rejection of claims 5-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is maintained in this office action

The rejection(s) of claim(s) 1-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 (preliminary amendment version filed on 03/03/2021) of copending Application No. 17/090909 (reference application)/ the rejection(s) of claim(s) 5-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 (preliminary amendment version filed on 03/03/2021) of copending Application No. 17/093652 

Response to Arguments
Applicant's arguments filed 01/04/2022 with respect to the rejection of claims 1, 3 under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al (US 2004/0134873)/ the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al (US 2004/0134873) have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references of Lee and Yao because a person of ordinary skill in the art would not look to the chemicals used in a CMP process of Yao to enhance chemicals used on Lee’s etch process because the roles of the chemicals are significantly different since Yao teaches a composition used in a chemical mechanical planarization or polishing (CMP) process/ a non-precise method and Lee discloses an etch process/a precise method. This argument is unpersuasive because, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See /n re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, while it is true that Yao teaches a composition used in a chemical mechanical planarization or polishing (CMP), it is also true that .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US
2016/0017224) in view of Yao et al (US 2004/0134873)
   Lee discloses a method for forming a flash memory cell structure/a cell gate structure, the method comprising: forming a memory cell structure/cell gate structure on a substrate by alternatively stacking a plurality of interlayer insulating layers 33 and a plurality of gate electrode layers 34 (page 15, para 0160)
   forming a plurality of holes H1 and H2 through the cell gate structure ( page 16, para 0163, fig. 3A) selectively etching a plurality of nitride layers 35 in the memory cell structure/gate structure by a composition ( page 16, para 0168-0169, figs 3D-3E), wherein the composition for the selective etching comprises: a combination of acids includes nitric acid, phosphoric acid (page 3, para 0038), which reads on a first inorganic acid and nitric acid, a solvent ( page 4, para 1 to R 4 may be hydrogen ( page 3, para 0039-0040)

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale

 , which reads on the silane compound having Chemical Formula 10, (in Chemical Formula 10, one of R 1 to R 4 is hydrogen)
  a second additive comprising a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound; and the silane inorganic acid salt is represented by Chemical Formula C5 (page 12, para 0113-0115)

    PNG
    media_image2.png
    434
    441
    media_image2.png
    Greyscale

                 
    PNG
    media_image3.png
    168
    419
    media_image3.png
    Greyscale

which reads on the claimed Formula C260-1 (In Chemical Formula C260-1, each R 111 to R 112 is independently hydrogen atom, each R 113 to R 114 is independently hydrogen, n 4 is one of integer numbers from 0 to 2, l 1 is one of integer numbers from 0 to 10, m 1 is 0 or 1)
  Unlike the instant claimed invention as per claim 1, Lee fails to specifically disclose the composition for the selective etching comprises a first additive being a phosphorous acid 

which reads on a first additive being a phosphorous acid (page 9, para 0148). Yao further discloses that the CMP polishing slurry effects the etching rate/etch control (page 11, para 0160, page 16, para 0215)
  Since Lee discloses that the composition may include a combination of inorganic acids (page 3, para 0038), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additive such as phosphorous acid in Lee's composition to adjust the pH of the composition and to obtain a very effective polishing/etching as taught in Yao (page 9, para 0142, 0148)
 Regarding claim 3, the modified reference of Lee would have disclosed that the silane inorganic acid salt represented by Formula A5-7 (page 4-5, para 0053-0054), which reads on the claimed Chemical formula 77 (In Chemical Formula 77, each R 1-1 to R 1-4 is independently hydrogen atom)

    PNG
    media_image4.png
    158
    372
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    117
    412
    media_image5.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al (US 2004/0134873)
 Lee discloses a method for forming a flash memory cell structure/a cell gate structure, the
method comprising: forming a memory cell structure/cell gate structure on a substrate by
alternatively stacking a plurality of interlayer insulating layers 33 and a plurality of gate electrode layers 34 (page 15, para 0160)
  forming a plurality of holes H1 and H2 through the cell gate structure (page 16, para 0163, fig. 3A) 
  selectively etching a plurality of nitride layers 35 in the memory cell structure/gate structure by a composition ( page 16, para 0168-0169, figs 3D-3E), wherein the composition for the selective etching comprises: a combination of acids includes nitric acid, phosphoric acid (page 3, para 0038), which reads on a first inorganic acid and phosphoric acid/the second inorganic acid, a solvent ( page 4, para 0051), a silane compound represented by Formula A1, in the Formula A1, each one of R 1 to R 4 may be hydrogen ( page 3, para 0039-0040), which reads on a second additive comprising a compound represented by the claimed Formula 300 ( In Chemical Formula 300, each one of R 1 to R 4 may be hydrogen, at least one of R 1 is an alkoxy group

    PNG
    media_image6.png
    256
    391
    media_image6.png
    Greyscale

 a silane compound represented by Formula A2 ( page 3, para 0044-0045), which reads on the claimed Formula 350 ( In Chemical Formula 350 each R 2 to R 5 is independently hydrogen atom, at least one of R 2  is an alkoxy group having 1 -10 carbon atoms, n is an integer from 1 to 4)

    PNG
    media_image7.png
    335
    409
    media_image7.png
    Greyscale

Unlike the instant claimed invention as per claim 5, Lee fails to specifically disclose the composition for the selective etching comprises a first additive being a phosphorous acid 

Since Lee discloses that the composition may include a combination of inorganic acids (page 3, para 0038), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additive such as phosphorous acid in Lee's composition to adjust the pH of the composition and to obtain a very effective polishing/etching as taught in Yao (page 9, para 0142, 0148)

Allowable Subject Matter
Claims 2, 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
     The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 2, the cited prior art of record fails to disclose the limitation of wherein any one of hydrogen of R 113 to R 114 in the Chemical Formula C260-1 is substituted by the claimed 
 Regarding claims 4, 6, the cited prior art of record fails to disclose the limitation of wherein the composition for etching comprises the first additive at a proportion of 0.01% to 15% by weight, the first inorganic acid at a proportion of 70% to 99% by weight, the second additive at a proportion of 0.01% to 20% by weight, and the solvent as the balance, in combination with the rest of the limitations of claims 4, 6.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713